Citation Nr: 0119431	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  96 - 27 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to restoration of a total disability rating for 
compensation purposes for a service-connected psychiatric 
disability for the period from December 1, 1968, to July 14, 
1993, based upon clear and umistakable error in the rating 
decision September 6, 1968.

Entitlement to an effective date prior to July 14, 1993, for 
the assignment of a 100 percent rating for service-connected 
psychiatric disability. 


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from April 1963 to May 
1965.  

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of June 1996 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  A prior rating decision of March 
1996 granted a schedular 100 percent disability rating for 
the veteran's service-connected psychiatric disability, 
effective July 14, 1993, the date of receipt of the veteran's 
reopened claim for an increased evaluation.  The veteran 
appealed that decision, seeking an effective date prior to 
July 14, 1993, for the assignment of the schedular 100 
percent disability rating for that disability.  Thereafter, a 
rating decision of June 1996 denied the claim for an 
effective date prior to July 14, 1993, for the assignment of 
the schedular 100 percent disability rating for his service-
connected psychiatric disability and denied the claim of 
clear and unmistakable error in the prior rating decision of 
September 6, 1968, which reduced the veteran's total (100%) 
disability rating to a 70 percent evaluation, effective 
December 1, 1968.  On appeal,those issues were assigned Board 
Docket Number 96 - 27 351A.

On February 10, 2000, the Board issued a decision which the 
claimant appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In that decision, the Board 
determined that the September 6, 1968, rating decision 
reducing the evaluation of the veteran's service-connected 
psychiatric disability from 100 percent to 70 percent 
disabling was not clearly and unmistakably in error, and 
further determined that entitlement to an effective date 
prior to July 14, 1993, for the assignment of a 100 percent 
rating for the veteran's service-connected psychiatric 
disability was not established.  The parties subsequently 
filed a joint motion pursuant to the Secretary's early 
intervention program alleging that the September 6, 1968, 
rating decision reducing the evaluation of the veteran's 
service-connected psychiatric disability from 100 percent to 
70 percent disabling was clearly and unmistakably in error, 
and that the appellant was entitled to an effective date 
prior to July 14, 1993, for the assignment of a 100 percent 
rating for his service-connected psychiatric disability.  
That motion was assigned Board Docket Number [redacted].  
On October 16, 2000, the Court vacated the Board's February 
10, 2000, decision and remanded the case to the Board for 
another decision pursuant to 38 U.S.C.A. § 7252(a) (West 
Supp. 1999).  

The Court's October 16, 2000, order with joint motion to 
remand found that the Board failed to provide an adequate 
discussion of the medical evidence of record, including the 
VA psychiatric examination of August 1968, and its 
application under the provisions of  38 C.F.R. § 3.343(a) 
(1968) in effect at the time of the rating reduction, which 
required that total disability ratings not be reduced without 
examination showing material improvement in the pertinent 
condition and that examination reports reflecting such must 
be evaluated in conjunction with all the facts of record.  
The Board was instructed to review VAOPGCPREC 6-92 and the 
Court's decisions in Ternus v. Brown, 6 Vet. App. 370 (1994) 
and Kitchens v. Brown, 7 Vet. App. 320 (1995).  Further, the 
Court found that the Board had failed to discuss or to cite 
manual or regulatory authority as to whether the veteran's 
parents, with whom he resided, were beneficiaries, and 
whether RO notification to the veteran's judicially appointed 
Conservator of its proposal to reduce the veteran's 100 
percent rating for service-connected schizophrenia to a 70 
percent evaluation, effective December 1, 1968, was 
sufficient in the absence of any similar notification to the 
veteran or his parents.  

In addition, the Court found that the Board's decision 
denying an effective date prior to July 14, 1993, for the 
assignment of a 100 percent rating based on unemployability 
due to service-connected psychiatric disability failed to 
articulate adequate reasons and bases for that determination, 
citing the provisions of  38 U.S.C.A. § 5110(b)(2) and  
38 C.F.R. § 3.400(o)(2), and the report of VA psychiatric 
hospitalization from December 1991 to January 1992 showing 
that the veteran was unemployable and that his diagnosis was 
schizophrenia, paranoid, chronic, associated with depression.  
The Court found that in undertaking to distinguish the 
veteran's diagnosed depression from his service-connected 
schizophrenia, the Board improperly relied upon its own 
unsubstantiated medical opinion in violation of the 
principles enunciated in  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The Board was directed on remand to 
provide adequate reasons and bases for its decision without 
drawing such medical conclusions.  The Court's order further 
informed the appellant and his attorney of his right to 
submit additional evidence and argument on the matters the 
Court remanded to the Board.  See  Holland v. Brown, 6 Vet. 
App. 443 (1994);  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify an appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that this case is now before the Board on remand from the 
Court pursuant to a motion of the appellant which cites all 
applicable law and regulations which are asserted to be 
applicable to these issues.  VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  However, the Court's remand 
order of October 16, 2000, cited evidence which the Board was 
required to discuss, and informed the appellant and his 
attorney of his right to submit additional evidence and 
argument on the matters the Court remanded to the Board.  See 
Holland v. Brown, 6 Vet. App. 443 (1994);  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The complete evidentiary 
record, and the briefs, exhibits and citations of authority 
submitted to the Court, are before the Board and have been 
reviewed.  The appellant has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of these claims.  Further, the 
issues before the Board are clear and there is no dispute as 
to identification of the pertinent evidence to be considered 
in resolving these claims.  

Moreover, in a supplemental brief filed in Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001), the 
Secretary asserted that there were certain classes of cases 
which, by their nature, generally do not fall under the new 
VCAA provisions and thus do not require readjudication due to 
the requirements added by that new law and any regulations 
promulgated pursuant thereto.  These cases fall into at least 
three broad categories, including (1) those where there is no 
dispute over the facts and where the outcome is controlled 
solely by the law, see Sabonis v. Brown, 6 Vet. App. 430 
(1994); (2) those which must be decided on the basis of the 
law and evidence that was in existence at a certain time in 
the past, such as claims of clear and unmistakable error, 
most claims for an earlier effective date, and claims for 
accrued benefits; and (3) those in which it is obvious that 
all possible relevant evidence already has been obtained or 
the failure to obtain it fully accounted for, so as to 
obviate the need for any further assistance or notification.  
Livesay V. Principi,  No. 00-51 (U.S. Vet. App. Apr. 19, 
2001) (per curiam) (en banc)

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In the instant decision, the Board has determined that the 
rating decision of September 6, 1968, reducing the veteran's 
disability rating was clearly and unmistakably in error in 
not considering and applying the provisions of of 38 C.F.R. 
§ 3.343(a) (VAR 1343) (1968), and has restored the total 
schedular disability rating in effect at the time of that 
rating decision for the period from December 1, 1968, to 
January 14, 1993, the effective date of the veteran's'current 
total rating.  That determination has rendered moot the issue 
of entitlement to an effective date prior to January 14, 
1993, for the award of a schedular 100 percent disability 
rating for the veteran's service-connected psychiatric 
disability.  Accordingly, the Board will not address that 
issue.  

The Board notes that previous Board decisions of March 12, 
1980, February 23, 1982, February 28, 1984, March 25, 1986, 
and December 26, 1990 denied appeals for entitlement to 
rating in excess of 70 percent service connection for 
service-connected psychiatric disability, or total disability 
ratings based on unemployablity due to service-connected 
disability, or both.  However, none of those prior decisions 
addressed the issues of clear and unmistakable error in the 
September 6, 1968, rating decision or the propriety of the 
rating reduction of December 1, 1968, and none were appealed 
to the Court on that basis.  The Board limits its 
consideration herein the issues addressed in the joint motion 
of the parties and October 16, 2000, order of the Court. 


FINDINGS OF FACT

1.  A rating decision of July 12, 1965, granted service 
connection for schizophenic reaction, schizoaffective type; 
assigned a total (100%) percent schedular evaluation due to 
the severity of that disability; and found the veteran to be 
incompetent based upon the evidence then of record.  

2.  In August 1965, the RO's Chief Attorney issued a 
Certificate of Legal Capacity to Receive and Disburse 
Benefits (VA Form 27-555) to The First National Bank & Trust 
Company of Mount Vernon, which had been appointed Conservator 
for the incompetent veteran by order of the County Circuit 
Court on August 5, 1965; all VA benefits due the veteran were 
paid direct to that Conservator at all times pertinent to 
this claim, and there were no other individuals in receipt of 
or entitled to receive payment of benefits from VA, and no 
pending claims of entitlement.  

3.  A rating decision of September 6, 1968, proposed to 
reduce the veteran's total disability rating to a 70 percent 
rating, effective December 1, 1968, pursuant to VAR 1105E 
(38 C.F.R. § 3.105(e) (1968), and the veteran's court-
appointed Conservator was informed of the proposed reduction 
by RO letter of September 17, 1968, with attachments, 
notifying it of the proposal to reduce the veteran's total 
disability rating, of the opportunity to submit evidence 
within 60 days showing why the action should not be taken, 
and of the due process right to appeal the reduction in the 
veteran's total disability rating when implemented.  

4.  The proposed reduction in the veteran's total disability 
rating to a 70 percent rating became effective December 1, 
1968, and the veteran's court-appointed Conservator was 
notified of that action by RO letter of September 28, 1968, 
with attachments, explaining its due process rights of 
appeal; no appeal to the Board was perfected, and the 
September 6, 1968, rating decision reducing the incompetent 
veteran's total disability rating became final.

5.  The provisions of  38 C.F.R. § 3.343(a) (1968), in effect 
at the time of the rating decision of September 6, 1968, are 
specifically applicable to reductions of total rating 
evaluations which were warranted by the severity of the 
condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
claims.  

6.  There was no evidence of record at the time of the 
September 6, 1968, rating decision showing material 
improvement in the veteran's condition "under the ordinary 
conditions of life, i.e., while working or actively seeking 
work"; instead, evidence indicated that his psychiatric 
disability was in partial remission due to a combination of 
prolonged rest (including VA hospitalization), regularly 
scheduled psychiatric therapy including antipsychotic 
medication, while following a regimen which did not include 
work; and that the veteran continued to be incompetent as a 
result of his psychiatric illness.  

7.  The evidence of record establishes that the rating 
decision of September 6, 1968, proposing to reduce the 
veteran's total rating evaluation was issued and subsequently 
implemented without considering and applying the provisions 
of  38 C.F.R. § 3.343(a) (1968), causing prejudice to the 
veteran.

8.  The failure of the RO to consider and apply the 
provisions of  38 C.F.R. § 3.343(a) (1968) in its rating 
decision of September 6, 1968, establishes that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied, that such error is undebatable, and that such error 
was of the sort that, had it not been made, would have 
manifestly changed the outcome at the time it was made.  

9.  The allegation that the September 6, 1968, rating board 
decision erroneously relied upon an August 1968 VA 
psychiatric examination that did not include review of the 
veteran's claims folder does not serve to establish a valid 
claim of clear and unmistakable error on that basis.  

10.  The evidence of record at the time of the rating 
decision of September 6, 1968, contains no evidence showing 
that the veteran's parents had filed an application for VA 
benefits at any time or on any basis; that they were 
recognized as claimants, legal guardians, custodians, 
custodians-in-fact, fiduciaries, dependent parents, 
apportionees, or as beneficiaries by the RO Chief Attorney; 
that they were in receipt of any benefits administered by VA; 
that they otherwise occupied the status of individuals or 
fiduciaries entitled to notification of the proposed 
reduction in the incompetent veteran's total rating 
disability; or that they were entitled to appeal the 
implemented reduction.  

11.  The allegation that the RO's failure to notify the 
veteran's parents of the proposal to reduce the veteran's 
total disability rating, of the opportunity to submit 
evidence within 60 days showing why the action should not be 
taken, and of the due process right to appeal the reduction 
in the veteran's total disability rating when implemented, 
does not constitute a valid claim of clear and unmistakle 
error on that basis.  


CONCLUSIONS OF LAW

1.  The RO rating board's reliance upon an August 1968 report 
of VA psychiatric examination which did not include review of 
the veteran's claims folder did not constitute clear and 
unmistakable error in the rating decision of September 6, 
1968.  
38 C.F.R. § 3.105(a) (1968);  Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc);  see also Wamhoff v. 
Brown, 8 Vet. App. 517, 519-20 (1996); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); Ternus v. Brown, 6 Vet. App. 370, 
376 (1994).

2.  The RO met its duty of procedural due process by 
providing appropriate written notification of the proposal to 
reduce the incompetent veteran's total (100%) disability 
compensation rating to 70 percent, and the subsequent 
reduction, to his court-appointed Conservator; clear and 
unmistakable error is not directly notifying the incompetent 
veteran is not established.  38 U.S.C. § 3201(b)(6) (1964);  
38 C.F.R. §§ 3.103, 3.104(e) (1968), Chapter 19, subpart B, 
19.111, Rule 11 (1968).

3.  Absent statutory, regulatory or manual authority 
establishing a duty to notify the veteran's parents of the 
proposal to reduce the incompetent veteran's total (100%) 
disability compensation rating to 70 percent, and the 
subsequent reduction; or that either was a proper party or 
had the requisite standing to file a notice of appeal or 
substantive appeal in their own right or on behalf of the 
incompetent veteran following the reduction of his total 
disability rating, the RO's failure to provide such 
notification did not constitute clear and unmistakable error 
in the rating adjudication of September 6, 1968, or its 
implementation.  38 U.S.C. § 3201(a) (1964);  38 C.F.R. 
§§ 3.103, 3.105(e)(1968); Chapter 19, subparagraph 19.111, 
Rule 11 (1968).

4.  The failure of the RO to consider and apply the 
provisions of  38 C.F.R. § 3.343(a) (1968) in the rating 
decision of September 6, 1968, renders that rating decision 
void ab initio.  38 C.F.R. § 3.343(a) (1968); VA Regulation 
1343; M21-1, Chapter 52, subparagraph 52.12;  VAOPGCPREC 6-
92;  Kitchens v. Brown.,  7 Vet. App. 320 (1994).  

5.  The failure of the RO to consider and apply the 
provisions of  38 C.F.R. § 3.343(a) (1968) in the rating 
decision of September 6, 1968, constituted clear and 
unmistakable error; the rating decision of September 6, 1968, 
is reversed and the prior total disability rating is 
restored.  38 C.F.R. §§ 105(a), 3.343(a) (1968) (VAR 1105A, 
1343);  M21-1, Chapter 52, subparagraph 52.07;  VAOPGCPREC 
6-92;  Ternus v. Brown,  6 Vet. App. 370, 376 (1994);  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the facts relevant to the instant appeal 
have been properly developed; that the Court's order of 
October 16, 2000, cited issues and evidence that the Board 
was required to discuss; that it informed the appellant and 
his attorney of his right to submit additional evidence and 
argument on the matters the Court remanded to the Board; that 
the claims folder, briefs, exhibits and citations of 
authority submitted in support of the appellant's appeal are 
before the Board and have been reviewed; that the appellant 
has not referenced any unobtained evidence that might aid his 
appeal or that might be pertinent to the bases of that 
appeal; and that the issues raised by the instant appeal are 
clear and there is no dispute as to identification of the 
pertinent evidence to be considered or the applicable law and 
regulations.  

I.  The Evidence

The medical and other evidence of record shows that the 
veteran developed a schizophrenic reaction, schizoaffective 
type, while serving on active duty; that he was placed on the 
Temporary Disability Retired List (TDRL), effective May 19, 
1965; that his application for VA disability compensation 
benefits (VA Form 21-526e) was received at the RO in June 
1965; and that an RO rating decision of July 1965 found the 
veteran incompetent, granted service connection for 
schizophrenic reaction, schizoaffective type, and assigned a 
schedular 100 percent rating, effective May 15, 1965.  

The evidence of record at the time of the July 1965 rating 
decision finding the veteran incompetent, granting service 
connection for schizophrenic reaction, schizoaffective type, 
and assigning a schedular 100 percent rating, effective May 
19, 1965, consists of the veteran's complete service medical 
records, a Narrative Summary prepared in November 1964, a 
Medical Board Report dated in March 1965, a report of 
Physical Evaluation Board convened in April 1965, a VA 
hospital admission summary showing admission of the veteran 
in April 1965, with addenda, and a VA Social Survey report 
dated in June 1965.  

The Narrative Summary of the veteran's inservice 
hospitalization at the USAF Hospital, Sheppard Air Force 
Base, shows that mental status examination of the veteran in 
November 1964 disclosed lethargic movement, little or blunted 
affect, guardedness, blocking, ambivalence, inappropriate and 
tangential responses, confusion of thoughts, thought 
influence and mind reading, evidence of auditory 
hallucinations, paranoid ideas of reference, and reasonable 
judgment except in the delusional area.  The examining 
psychiatrist found a complete social and industrial 
inadaptability in the veteran, and he was determined to be 
competent for pay purposes, but not for self-care.  The 
diagnosis was schizophrenic reaction, schizoaffective type; 
severe, and not in remission, with marked impairment.  The 
same psychiatric diagnosis was cited in the veteran's 
February 1965 service separation examination, in the Medical 
Board Report dated in March 1965, and in the report of 
Physical Evaluation Board convened in April 1965.  The 
veteran was found to be currently unfit for further service 
due to his psychiatric illness, considered 100 percent 
disabling, and he was placed on the TDRL and transferred to 
the VA hospital, Danville, Illinois, for further treatment.  

The VA hospital admission summary of April 1965 shows that on 
admission examination, the veteran was found to be lethargic 
and apparently confused, oriented as to time and place and 
passively cooperative, but with a flattened affect, diffuse 
ego boundaries, depressed mood, slow thought processes, 
impaired memory and intelligence, difficulty in relating to 
others, and severe impairment of reality testing.  He was 
started on Thorazine and Stelazine, but was subsequently 
maintained on Mellaril; his diagnosis was schizophrenic 
reaction, schizoaffective type, chronic and not in remission; 
his degree of incapacity was severe; his prognosis was 
guarded; and he was found to be incompetent.  Addenda to the 
veteran's VA hospital admission summary, dated in April and 
June 1965, disclosed that the veteran continued to make slow 
but gradual improvement while hospitalized on medication, but 
remained emotionally flat, rather slowed, occasionally 
resistive, and his thinking processes were incoherent.  At 
his father's request, he was granted a 10-day leave of 
absence, and returned showing more activity and cooperation, 
and was subsequently granted additional leaves of absence.  
He was placed on an open ward, where he occasionally refused 
his medication, and was assigned to the garden detail, where 
he reported regularly and performed satisfactorily without 
supervision.  

The June 1965 report of VA Social Survey by a non-health care 
professional cited interviews with the veteran's parents, 
indicating that the veteran had never been away from home 
prior to joining the Air Force in April 1963; that he wrote 
his parents weekly, complaining of being homesick; that he 
was quite dependent upon his parents; and that the veteran 
stopped writing his parents while stationed on Formosa, two 
months prior to his hospitalization.  

Based upon the evidence then of record, an RO rating decision 
of July 12, 1965, found the veteran incompetent, granted 
service connection for schizophrenic reaction, 
schizoaffective type, and assigned a schedular 100 percent 
rating, effective May 19, 1965.  

A Request for Appointment of Fiduciary, Custodian or Guardian 
(VA Form 21-592), dated in July 1965, cited findings of 
incompetency in the veteran on VA hospitalization in April 
1965, and identified his parent or next of kin as his father.  
Thereafter, a Certificate of Legal Capacity to Receive and 
Disburse Benefits (VA Form 29-555) was issued by the RO's 
Chief Attorney showing that The First National Bank & Trust 
Company of Mount Vernon had been appointed Conservator for 
the veteran by order of the County Circuit Court on August 5, 
1965.  The veteran's disability compensation benefits were 
paid direct to that Conservator, effective May 19, 1965, and 
it was notified of the action taken by RO letter of October 
19, 1965, with attached VA Form 21-8050 and VA Form 21-6782.  
The County Circuit Court subsequently approved the 
Conservator's waiver of the veteran's service retirement pay 
in favor of VA disability compensation benefits, effective 
May 19, 1965.  

In February 1966, a VA interim hospital summary was received 
at the RO showing hospitalization of the veteran in April 
1965, with projected hospital discharge in April 1966.  Much 
of the material presented in the previous addenda to the 
admission summary was reiterated, and it was reported that 
the veteran continued to make slow but gradual improvement 
while hospitalized on medication, but remained emotionally 
flat, rather slowed, occasionally resistive, and his thinking 
processes were incoherent.  Following several leaves of 
absence, he returned showing more activity and cooperation, 
and was placed on an open ward, where he occasionally refused 
his medication, and was assigned to the garden detail, where 
he reported regularly and performed satisfactorily without 
supervision.  He was subsequently placed on laundry detail, 
but performed unwillingly and unsatisfactorily.  In February 
1966, the veteran was found to be making a satisfactory 
adjustment and getting along well with his parents, took his 
medication regularly and showed improvement, but continued to 
show defective judgment, a flat affect, and remained asocial 
and withdrawn.  Following receipt of that evidence, a rating 
decision of February 15, 1966, confirmed and continued the 
veteran's total (100%) rating evaluation and the finding of 
incompetency.  

The VA hospital discharge summary shows that, following 
several successful periods of leave to his parents residence, 
the veteran was regularly discharged in April 1966 as having 
attained maximum hospital benefit.  At hospital discharge, 
the veteran was being maintained on Mellaril, 100 mgs. three 
times daily, and Stelazine, 10 mgs. twice daily, and was 
considered to be incompetent.  The VA medical evidence 
contained in the record shows that the veteran resided with 
his parents subsequent to his hospital discharge in April 
1966, and that the RO was notified of his residence address 
by VA Form 10-7132, dated May 2, 1966.  

A report of VA psychiatric examination, conducted by a VA 
psychiatrist in August 1966, cited the examiner's review of 
the veteran's claims folder, service medical records, 
previous hospital reports, and other pertinent data.  The 
veteran related that he was currently unemployed and living 
with his parents, had not received psychiatric treatment or 
taken medication since hospital discharge in April 1966, and 
was looking for a job and felt able to work.  He asserted 
that he had many friends, goes to movies and social affairs, 
goes out with women, likes to be with people, had no aversion 
to noise or crowds, and played golf and helped his mother 
around the house.  He indicated that he still feels restless 
and at times paces the floor, but had no other complaints 
regarding nervousness.  

On mental status examination, the veteran was well-oriented, 
quiet and cooperative, speaking in a low tone of voice and 
only in response to questions.  His speech was decreased in 
rate, but clear and coherent, and he displayed no resentment 
or hostility.  There was some slowing of thought processes, 
he was reclusive and his affect was flattened, while his 
memory for recent and remote events was fairly good.  He 
stated that he was sometimes depressed and felt happy at 
other times, including at the time of the examination.  He 
denied being mixed up in his mind, stated that he could think 
clearly, and denied voices or visions.  He felt that people 
could read his mind and knew what he was thinking; that 
people talked about him, saying he was a "nice guy"; and 
that no one had it in for him and he had no enemies.  He 
denied guilt feelings, crying spells, nailbiting, fears, 
suicidal or homicidal thoughts, but acknowledged some 
feelings of insecurity.  His judgment was fairly good, and he 
had some insight into his condition.  The veteran related 
that his Conservator sent a specific amount of money each 
month to his parents for his room and board, and a specific 
amount of money each month to him for his personal needs.  
The diagnosis was schizophrenic reaction, schizoaffective 
type, in partial remission, and the veteran was found to be 
incompetent.  Based upon that examination report, a rating 
decision of September 14, 1966, confirmed and continued the 
veteran's total (100%) rating evaluation and finding of 
incompetency, and the court-appointed Conservator was 
notified of that action by RO letter of September 16, 1966.  

A VA Report of Social Survey, conducted by a clinical social 
worker in June 1967, cited a veteran interview as the primary 
source of information, and indicated a belief that the 
veteran was a reliable historian, except as to family 
relationships; however, she further indicated that the 
veteran had little or no awareness of his condition.  The 
veteran reported that he had been attending junior college 
and performing fairly well; that he spent much of his time 
playing golf with his friends and his father, and shooting 
pool with his friends; and that he had remained unemployed 
since service separation, had no educational goal in mind, 
expressed a desire to be successful and to have a family, but 
displayed an inappropriate affect when discussing that issue 
as if he believed that such was what he was expected to say.  
He related that his parents got along poorly; that he 
resented his father's controlling behavior toward him; and 
that he resented the limited amount of money he received, his 
dependence on his parents, and his parent's request that he 
contribute portions of his personal funds to the household 
budget.  

The interviewing clinician stated that the veteran was 
initially very anxious, occasionally appeared preoccupied, 
and sought the examiner's assistance in obtaining more money 
from his Conservator.  He reported that he was under VA fee-
basis treatment with a private psychiatrist in Carbondale, 
Illinois, and received his medications from the VAMC, 
Chicago.  He did not feel that he was ill, or that he had 
been ill since hospital discharge [in April 1966], but was 
unable to explain his need for medications in the absence of 
problems.  The interviewing clinician expressed the opinion 
that the veteran's only adequate adjustment was his ability 
to play golf and to attend school; that at all other levels 
he was functioning at a very minimal level and needed a great 
deal of encouragement to do the little that he did do; and 
that it was very doubtful that the veteran could handle any 
kind of employment or would do well taking any courses in 
school.  Following receipt of that evaluation, a rating 
decision of July 11, 1967, confirmed and continued the 
veteran's total (100%) rating evaluation and finding of 
incompetency, and the Conservator was notified of that action 
by RO letter of July 20, 1967.  

A May 1968 notification letter (AFACA Form 540-38) from the 
Air Force Accounting and Finance Center, with attachments, 
informed the RO that the veteran was not qualified to perform 
further military duty, and that he would be removed from the 
TDRL and permanently retired, effective May 27, 1968.  The RO 
scheduled another VA examination of the veteran and notified 
the Conservator of the pending examination.   

Another VA psychiatric examination of the veteran was 
conducted on August 7, 1968, by the same psychiatrist who had 
previously examined the veteran in August 1966.  Although the 
veteran's claims folder was not available, his VA outpatient 
treatment folder was present and the examiner reviewed his 
own previous examination report, again noting that a 
Conservator had been appointed for the veteran.  The veteran 
related that he was currently unemployed and living with his 
parents, that he was under VA fee-basis treatment with a 
private psychiatrist in Carbondale, Illinois, and received 
his medications from the VA Outpatient Pharmacy, Chicago; 
that since hospital discharge in April 1966, he had worked 
only three days as a grocery clerk, earning $1.85 an hour, 
but had been told that he was no longer needed; and that he 
was looking for a job and felt able to work.  He again 
related that he had many friends, goes to movies and social 
affairs, goes out with women, likes to be with people, had no 
aversion to noise or crowds, drank beer and wine though not 
to excess, and spends his time playing golf.  

On mental status examination, the veteran was well-oriented, 
quiet and cooperative, speaking in a low tone of voice and 
only in response to questions.  His speech was decreased in 
rate, but clear and coherent, and he displayed no resentment 
or hostility.  There was some slowing of thought processes, 
he was reclusive and his affect was flattened, and his memory 
for recent and remote events was fairly good.  He stated that 
he was sometimes depressed and felt happy at other times, 
including at the time of the examination.  He denied being 
mixed up in his mind, stated that he could think clearly, and 
denied voices or visions.  He did not think that people could 
read his mind or know what he was thinking, but felt that 
people talked about him, saying good things, and that no one 
had it in for him, while acknowledging that he had some 
enemies.  He denied guilt feelings, crying spells, 
nailbiting, fears, suicidal or homicidal thoughts, or 
feelings of insecurity.  His judgment was fairly good, and he 
had some insight into his condition.  He stated that if given 
$3,000, he would take a vacation to Hawaii, buy golf bags and 
clubs, and put the rest in the bank.  He related that his 
Conservator sent a specific amount of money each month to his 
parents for his room and board, and a specific amount of 
money each month to him for his personal needs, but noted 
that he was out of money at month's end.  The diagnosis was 
schizophrenic reaction, schizoaffective type, in partial 
remission, and the veteran was found to be incompetent.

A rating decision of September 6, 1998, proposed to reduce 
the evaluation of the veteran's service-connected 
schizophrenic reaction from a schedular 100 percent to a 70 
percent rating, effective December 1, 1968.  That rating 
decision stated that its action was taken pursuant to the 
provisions of VA Regulation 1105E (also codified as  
38 C.F.R. § 3.105(e) (1968), and made no reference to the 
provisions of  38 C.F.R. § 3.343(a) (1968).  An RO letter of 
September 17, 1968, notified the veteran's Conservator of the 
proposed reduction in the veteran's rating evaluation, and 
enclosed a Notice to Fiduciary (VA Form 21-8050) and notice 
of Reduced Disability Compensation (VA Form 21-6763), 
providing specific information relative to the proposed 
rating reduction, of the opportunity to submit evidence 
within 60 days showing why that action should not be taken, 
and of the right to appeal that action within one year of the 
date of the notification letter.  Neither the veteran nor his 
parents, with whom he resided, were provided notification of 
the proposed reduction action or of the opportunity to submit 
evidence within 60 days of the date of the letter of 
notification tending to show that the proposed rating 
reduction should not be made, or to appeal that reduction 
within one year of the date of the notification letter.  

Thereafter, the proposed reduction was accomplished, 
effective December 1, 1968, and the veteran's Conservator was 
notified of that action by RO letter of October 28, 1968, 
with attached a Notice to Fiduciary (VA Form 21-8050) and a 
notice of Adjustment of Award of VA Benefits (VA Form 8057), 
which in formed him of the right to submit new evidence and 
the right to appeal that decision at any time within one year 
of that notification letter.  

The rating decision of September 6, 1968, proposing a 
reduction in the veteran's total (100%) disability rating to 
a 70 percent rating, effective December 1, 1968, and 
subsequently implementing that reduction was not appealed, 
and that decision became final after one year.  

The appellant has alleged clear and unmistakable error in the 
rating decision of September 6, 1968, in the following 
particulars:  It is alleged that the absence of the veteran's 
claims folder at the time of the August 7, 1968, VA 
psychiatric examination rendered that examination inadequate 
for rating purposes and precluded evaluation of the veteran 
"in conjunction with all the facts of record", as required 
under the provisions of  38 C.F.R. § 3.343(a) (1968), and 
thus constituted clear and unmistakable error.  

It is further alleged that the September 6, 1968, rating 
decision was clearly and unmistakably in error and should be 
revised because neither the veteran nor his parents were 
notified of the proposed reduction in the evaluation of the 
veteran's service-connected psychiatric disability from 100 
percent to 70 percent; that neither the veteran nor his 
parents were provided the requisite notice of their right to 
submit evidence within 60 days of the date of the 
notification letter for the purpose of showing that the 
adverse action should not be taken; and that neither the 
veteran nor his parents were provided the requisite notice of 
their right to appeal the reduction in his VA disability 
compensation benefits within one year of the implementation 
of that action.  

In addition, it is alleged that the September 6, 1968, rating 
decision reducing the evaluation of the veteran's service-
connected psychiatric disability from 100 percent to 70 
percent disabling was clearly and unmistakably in error 
because of the RO's failure to cite, consider, or apply the 
provisions of  38 C.F.R. § 3.343(a) (1968), then in effect, 
which provided that:

Total disability ratings, when warranted 
by the severity of the condition and not 
granted purely because of hospital, 
surgical, or home treatment, or 
individual unemployability will not be 
reduced, in the absence of clear error, 
without examination showing material 
improvement in physical or mental 
condition. Examination reports showing 
material improvement must be evaluated in 
conjunction with all the facts of record, 
and consideration must be given 
particularly to whether the veteran 
attained improvement under the ordinary 
conditions of life, i.e., while working 
or actively seeking work or whether the 
symptoms have been brought under control 
by prolonged rest, or generally, by 
following a regimen which precludes work, 
and, if the latter, reduction from total 
disability ratings will not be considered 
pending reexamination after a period of 
employment (3 to 6 months).  

In addition, Veterans Benefits Adjudication Manual M21-1, 
Chapter 52, subparagraph 52.12, in effect on September 6, 
1968, provides that "total or permanent ratings which have 
been in effect 20 years are protected.  Other total ratings 
may be reduced only under the criteria in VA Regulation 1343 
(emphasis added)."  

As noted, the record shows that a rating decision of July 
1965 determined that the veteran was incompetent, granted 
service connection for schizophrenic reaction, 
schizoaffective type, and assigned a schedular 100 percent 
rating, effective May 15, 1965, based upon review of the 
veteran's complete service medical records, a Narrative 
Summary of the veteran's inservice hospitalization prepared 
in November 1964, a Medical Board Report dated in March 1965, 
a report of Physical Evaluation Board convened in April 1965, 
a VA hospital admission summary showing admission of the 
veteran in April 1965, with addenda, and a VA Social Survey 
report dated in June 1965.  The Board finds that the medical 
evidence then of record revealed a level of severity of the 
veteran's service-connected psychiatric disability that 
clearly warranted the assignment of a total (100%) schedular 
rating for that disability, and that such rating was not 
granted purely because of hospital, surgical, or home 
treatment, as a prestabilization rating, or on the basis of 
unemployability.  

The additional evidence contained in the record at the time 
of the rating decision of September 6, 1998, proposing to 
reduce the evaluation of the appellant's service connected 
schizophrenic reaction, schizoaffective type, from a 
schedular 100 percent to a 70 percent rating, effective 
December 1, 1968, consists of the VA hospital discharge 
summary showing hospitalization of the veteran from April 
1965 to April 1966; an August 1966 report of VA psychiatric 
examination of the veteran; a VA Report of Social Survey, 
conducted by a VA clinician in June 1967; and an August 1968 
report of VA psychiatric examination of the veteran by the 
same psychiatrist who had previously examined him in August 
1966.  

The Board notes, in passing, that the provisions of  
38 C.F.R. § 3.344(a) (VAR 1344) (1968), providing for 
stabilization of disability ratings are limited in their 
application to ratings which have continued for long periods 
at the same level (5 years or more), and do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  The provisions of  38 C.F.R. § 3.344(a) are 
inapplicable to the rating reduction currently before the 
Board. 


I.  Clear and Unmistakable Error

Pursuant to  38 C.F.R. § 3.105(a) a prior decision must be 
reversed or amended where the evidence establishes clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (1968) (formerly 
VAR 1105A), as it was in effect on September 6, 1968, 
provides, in pertinent part, that:

Previous determinations which are final 
and binding, including decisions of 
service connection, degree of disability, 
age, marriage, relationship, service, 
dependency, line of duty, and other 
issues, will be accepted as correct in 
the absence of clear and unmistakable 
error.  Where evidence establishes such 
error, the prior decision will be 
reversed or amended.  For purposes of 
authorizing benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.  

See Russell v. Principi, 3 Vet. App. 310, 313 (1992) (holding 
"that 38 C.F.R. §3.105(a), which requires the amendment or 
reversal of a previous decision where there was clear and 
unmistakable error is a lawfully promulgated regulation." 

The Court has defined clear and unmistakable error as an 
administrative error during the adjudication of the claim; 
that is, the VA's failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Allin v. Brown, 6 Vet. App. 207 (1994); Robertson v. Brown, 5 
Vet. App. 70, 74 (1993)
Wipprecht v. Derwinski, 2 Vet. App. 131, 132 (1992).  

Further, the Court defines a determination of clear and 
unmistakable error in a prior adjudication to mean that: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied,"(2)  the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc);  see also Wamhoff v. 
Brown, 8 Vet. App. 517, 519-20 (1996); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); Ternus v. Brown, 6 Vet. App. 370, 
376 (1994).

Clear and unmistakable error is more than a difference of 
opinion.  38 C.F.R. 
§ 3.105(b).  "[I]t is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable error."  Fugo v. Brown, 6 Vet. App. 40, 43-
44 (1993);  See also Wamhoff v. Brown, 8 Vet. App. 517 
(1996); James v. Brown, 7 Vet. App. 495 (1995);  Ternus v. 
Brown, 6 Vet. App. 370 (1994).


II.  Reliance Upon an Inadequate VA Psychiatric Examination 
of August 7, 1968, as Clear and Unmistakable Error in the 
Rating Decision of September 6, 1968

It is alleged that the absence of the veteran's claims folder 
at the time of the August 7, 1968, VA psychiatric examination 
precluded evaluation of the veteran "in conjunction with all 
the facts of record", as required under the provisions of  
38 C.F.R. § 3.343(a) (1968), rendered that examination 
inadequate for rating purposes, and thus constituted clear 
and unmistakable error in the rating decision of September 6, 
1968, due to its reliance upon that inadequate examination.  
However, the VA General Counsel, in a binding precedential 
opinion, indicated that  38 C.F.R. § 4.1 does not require 
that the medical history of disability be obtained from the 
examiner's review of prior medical records as opposed to the 
oral report of the person examined, nor is a medical records 
review required in all circumstances where a rating 
examination is conducted pursuant to the duty to assist.  The 
VA General Counsel has concluded that an examiner's review of 
a veteran's prior medical records may not be necessary in all 
cases, depending upon the scope of examination and the nature 
of the findings and conclusions.  VAOPGCPREC 20-95.  

Further, the Board's review of the August 1968 examination 
report reveals that the examiner previously reviewed the 
veteran's claims folder, service medical records, previous 
hospital reports, and other pertinent data at the time of his 
earlier examination of the veteran in August 1966; that the 
August 1968 psychiatric examination report contains 
information derived from the record; that the examiner 
reviewed the veteran's VA outpatient treatment folder and his 
own earlier report of psychiatric examination of the veteran; 
and that the examiner interviewed the veteran and 
incorporated the information from the veteran's oral report 
into the August 1968 report of VA psychiatric examination.  
The Board further notes that on both examinations, the 
veteran discussed the history of his psychiatric disability, 
including its onset while on active duty, his subsequent 
hospitalization at a VA medical facility and discharge, and 
his subsequent residence with his parents.  In addition, 
where service connection has been granted, as was the case at 
the time of the August 1966 and the August 1968 VA 
examinations, and the pertinent issue is the evaluation 
assigned the service-connected disability, the Court has held 
that, while a disability must be evaluated in relation to its 
history under  38 C.F.R. § 4.1, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The evidence of record, as applied to governing law, 
regulations, precedential opinions of the VA's General 
Counsel, and applicable Court decisions, does not shown that 
the correct facts, as they were known at the time, were not 
before the RO rating board adjudicators; that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied, or that claimed error in the rating adjudication is 
undebatable based solely upon the alleged inadequacy of the 
August 1968 VA psychiatric examination due to the absence of 
review of the veteran's claims folder.  Most significantly, 
the evidence does not establish that error existed in the 
September 6, 1968, rating adjudication based upon reliance on 
an "inadequate" rating examination, as alleged, or that if 
the veteran's claims folder had been present for review 
during the August 1968 psychiatric examination, such would 
have manifestly changed the outcome of that rating 
adjudication at the time it was made.  At best, the Board 
finds the allegation of clear and unmistakable error in the 
rating action of September 6, 1968, based upon the claimed 
inadequacy of the VA psychiatric examination of August 7, 
1968, amounts to no more than a disagreement as to how the 
facts were weighed and evaluated, and thus does not 
constitute clear and unmistakable error.  See Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994).  

Further, even conceding the fact that the VA psychiatric 
examiner failed to review the veteran's claims file in 
connection with the August 1968 examination, there is no 
evidence to support a conclusion that the veteran's claims 
folder, as well as all other evidence of record, was not 
before the rating board; or that the correct facts, as they 
were then known, were not before the RO rating board 
adjudicators at the time of the September 6, 1968, rating 
adjudication.  Thus, the Board finds that the allegation of 
clear and unmistakable error in the rating adjudication of 
September 6, 1968, based upon reliance on an August 1968 VA 
psychiatric examination that failed to review the veteran's 
claims folder, does not constitute a valid claim of clear and 
unmistakable error in that rating decision. 


III.  Failure to Consider and Apply the Provisions of  
38 C.F.R. § 3.343(a) (1968) in the Rating Decision of 
September 6, 1968, as Clear and Unmistakable Error

The appellant has further contended that the rating decision 
of September 6, 1968, proposing to reduce and subsequent 
reduction of the veteran's total rating from a schedular 100 
percent to 70 percent, effective December 1, 1968, was 
clearly and unmistakably erroneous because that rating action 
did not cite the provisions of  38 C.F.R. § 3.343(a) (1968) 
(previously VA Regulation 1343), as then in effect, and did 
not consider and apply that regulation, to the prejudice of 
the claimant.  In addition, it is contended that the record 
at the time of the rating decision of September 6, 1968, 
contained no evidence showing material improvement in the 
veteran's mental condition under the ordinary conditions of 
life, i.e., while working or actively seeking work or whether 
the symptoms have been brought under control by prolonged 
rest, or generally, by following a regimen which precludes 
work.  

In  Ternus v. Brown,  6 Vet. App. 370, 376 (1994), the Court 
held that "the initial procedural burden regarding proposed 
reductions of total disability ratings based on severity, 
such as the rating involved in this case, falls squarely on 
the VA to show material improvement from the previous rating 
examination that had continued a veteran's 100% disability 
rating."  Further, in  Kitchens v. Brown, 7 Vet. App. 320, 
325 (1995), addressing the issue of failure to consider 
applicable regulations, the Court held that "[w]here the 
Court finds that [VA] has reduced a veteran's rating without 
observing applicable law and regulation, such a rating is 
void ab initio and the Court will set it aside as 'not in 
accordance with the law'".  See  38 U.S.C.A. 
§ 7261(a)(3)(A);  Brown v. Brown, 5 Vet. App. 413 (1993);  
Horowitz v. Brown,  5 Vet. App. 217 (1993).  

Further, the VA General Counsel, in a binding precedential 
opinion of March 6, 1992 (VAOPGCPREC 6-92), held that a 
rating board decision may be upheld in the absence of 
specific reference in the decision to section 3.343(a) if all 
of the evidence of record, including the decision, allows a 
conclusion to be drawn that section 3.343(a) has been 
considered and applied to the case.  If it cannot be 
determined that it was considered at the RO level, then BVA 
must determine whether the claimant was prejudiced by this 
error.  The Board may, under some circumstances, decide that 
issuing a decision addressing the issue without further 
action is appropriate.  In other circumstances, the Board may 
conclude, based on all the evidence of record, that the 
failure to consider section 3.343(a) resulted in prejudicial 
error and reverse the rating decision reducing the veteran's 
rating. 

In addition, that General Counsel opinion held that in the 
absence of a specific reference to section 3.343(a) in the 
rating decision, language closely tracking that of the 
regulation may be of assistance to the reviewing authority in 
determining whether it was considered.  However, language 
closely tracking that of section 3.343(a) is not mandatory.  
If it is apparent from the findings, language of the rating 
and the evidence of record that section 3.343(a) has been 
correctly applied, the rating decision should be upheld.  On 
appeal, BVA makes a de novo review which allows it to look 
beyond the four corners of the RO rating decision to make its 
decision with regard to whether section 3.343(a) was applied.  
A previous rating showing improvement may be considered in 
determining the current condition of the veteran.  

If the Board cannot determine from the rating decision itself 
whether section 3.343(a) has been considered, it may use a 
letter notifying the veteran of the reduction or subsequent 
statement of the case as evidence that it was considered.  If 
it is determined that the rating decision failed to include 
consideration of section 3.343(a) but the statement of the 
case demonstrates that such failure was nonprejudicial, the 
error is cured.  Likewise, a subsequent Board decision may 
cure a failure to consider section 3.343(a) in the rating 
decision or failure to include it in the statement of the 
case if it is determined that these errors did not cause 
substantial prejudice to the veteran's case. 

If it can be shown that an RO rating board disregarded 
section 3.343(a), its decision reducing the veteran's rating 
would be voidable.  Failure to cite section 3.343(a) in a 
rating board decision does not render the decision void ab 
initio, as rating decisions are not required to cite all 
applicable laws and regulations.  BVA decisions are required 
to include all issues and laws material to the case.  Where a 
veteran raises a well-grounded issue, all laws or regulations 
necessary to properly dispose of the claim must be cited by 
the BVA, and failure to do so would result in a voidable 
Board decision. 

An opinion by General Counsel in a memorandum or brief to 
COVA sets forth the Department's position in the case in 
which it is filed.  It has binding effect on VA officials 
only to the extent that the court specifically adopts the 
argument in its decision.  In  Swan v. Derwinski,  1 Vet. 
App. 20 (1990), the court did adopt the legal interpretations 
made by the parties.  These interpretations, however, did not 
include any consideration that the failure to take section 
3.343(a) into account may constitute nonprejudicial error.  
Accordingly, there is room for clarification in this area and 
the Department is not bound to use the same argument 
regarding section 3.343(a) in appropriate cases in the 
future.  Thus, if an opinion or position set forth by General 
Counsel in argument before COVA is not expressly embraced by 
the court in its holding, the court's decision is not 
controlling precedent with respect to that position.  
VAOPGCPREC 6-92.

The rating decision of September 6, 1968, includes no 
citation or reference to 38 C.F.R. § 3.343(a) (1968) or to 
VAR 1343.  Further, the letter of notification to the 
veteran's Conservator makes no citation or reference to that 
regulation.  Instead, the September 6, 1968, rating decision 
includes an underlined heading specifically citing "VAR 
1105E", and states in the text of that rating decision that 
the proposed reduction in evaluation is warranted "pursuant 
to VAR 1105E."  

The Board finds that neither the rating action of September 
6, 1968, nor the notification letter directed to the 
veteran's court-appointed Conservator allow a conclusion to 
be drawn that section 3.343(a) was considered and applied in 
the rating action proposing to reduce the veteran's total 
(100%) disability rating to a 70 percent evaluation.  There 
is no language in the findings or text of the September 6, 
1968, rating decision, in the other evidence of record, or in 
the language of the notification letter which tracks or 
approximates that of the regulation.  

In addition, the rating decision of September 6, 1968, rather 
clearly limits its consideration to a single VA examination 
report, that of August 1968, which is cited in some detail, 
to the exclusion of the VA hospital discharge summary showing 
release of the veteran in April 1966, the VA psychiatric 
examination of August 1966 and the VA Social Survey of June 
1967.  Looking beyond the four corners of the RO rating 
decision on de novo review discloses no evidence suggesting 
that section 3.343(a) was correctly applied, and there is no 
previous rating decision showing improvement that might have 
been considered in determining the current condition of the 
veteran.  To the contrary, the prior rating decision of July 
12, 1965, determined that the veteran was incompetent; that 
service connection was warranted for a schizophrenic 
reaction; and that a 100 percent schedular evaluation was 
warranted based upon the severity of that condition, and 
subsequent confirmed rating decisions of February 15, 1966; 
September 19, 1966; and July 11, 1967, based upon the VA 
interim hospital summary, the psychiatric examination of 
August 1966, and the VA Social Survey of July 1967, 
respectively, confirmed and continued the veteran's total 
(100%) rating evaluation and the finding of incompetency.

In addition, the evidence shows that the rating decision of 
September 6, 1968, failed to consider the August 1968 VA 
psychiatric examination "in conjunction with all the facts 
of record" including, most significantly, the VA hospital 
discharge summary showing that the veteran was released in 
April 1966 on antipsychotic medication, with a diagnosis of 
schizophrenic reaction and a finding of incompetence; the 
prior VA psychiatric examination of August 1966 showing that 
while the veteran's psychiatric disability was partially in 
remission, he remained incompetent due to that disability; 
and the June 1967 Social Survey showing that the veteran's 
only adequate adjustment was his ability to play golf and to 
attend school; that at all other levels he was functioning at 
a very minimal level; and that it was very doubtful that the 
veteran could handle any kind of employment or would do well 
taking any courses in school.  No other or additional 
evidence was received or considered which presented any 
contrary professional opinion or demonstrated material 
improvement in the veteran's condition.  

The Board acknowledges that while the VA psychiatric 
examination report in August 1966 showed that the veteran 
still feels restless and at times paces the floor, no similar 
complaint was shown in August 1968.  To the same point, the 
August 1966 report disclosed that the veteran felt that 
people could read his mind and knew what he was thinking, and 
that he acknowledged some feelings of insecurity, while the 
August 1968 report showed that the veteran no longer believed 
that people could read his mind or knew what he was thinking, 
and that he denied feelings of insecurity.  Both reports of 
VA psychiatric examination showed that the veteran had some 
insight into his condition.  

Even conceding those facts, both reports of VA psychiatric 
examination in August 1966 and August 1968 included findings 
that the veteran had not been gainfully employed since the 
onset of his illness; that he resided with his parents; that 
he continued to receive fee-basis psychiatric treatment from 
a private psychiatrist on a regular basis; that he continued 
to take psychotropic medications to control his illness; and 
that he spent his time playing golf and helping his mother 
around the house.  Moreover, both VA psychiatric examination 
reports diagnosed a schizophrenic reaction, schizoaffective 
type, in partial remission, and the veteran continued to be 
found incompetent as a result of that disability.  The 
veteran's statement that he felt ready to work and was 
looking for a job on both VA psychiatric examinations must be 
evaluated in light of the July 1967 Social Survey showing 
that he had little or no awareness of his condition, and that 
he was functioning at a very minimal level.  

The Board finds nothing in that record which indicates that 
the veteran had shown material improvement in his psychiatric 
condition under the conditions of ordinary life, i.e., while 
working or actively seeking work, as required by  38 C.F.R. 
§ 3.343(a) (1968).  Rather, his symptoms appear to have been 
brought into partial remission by a combination of prolonged 
rest (including VA hospitalization), regular psychiatric 
treatment and antipsychotic medications, while following a 
regimen which did not include work.  To the same point, the 
evidence then of record disclosed that the veteran continued 
to be incompetent as a result of his psychiatric illness.  
Under such circumstances, the provisions of 38 C.F.R. 
§ 3.343(a) (1968), in effect at the time of the rating 
decision of September 6, 1968, prohibited a reduction from a 
total disability rating pending a reexamination after a 
period of employment of 3 to 6 months.  The Court has 
consistently held that VA is not free to ignore its own 
regulations.  Karnas v. Derwinski,  1 Vet. App. 308, 313 
(1991).  

Further, the provisions of Veterans Benefits Adjudication 
Manual M21-1, Chapter 52, subparagraph 52.12, in effect on 
September 6, 1968, provided that "total or permanent ratings 
which have been in effect 20 years are protected.  Other 
total ratings may be reduced only under the criteria in VA 
Regulation 1343 (emphasis added)."  It is clear from the 
record that on September 6, 1968, the RO rating board did not 
have evidence showing material improvement in the veteran's 
condition under the criteria provided in  38 C.F.R. 
§ 3.343(a) (1968) such to support a proposal to reduce the 
appellant's total disability rating, and that the rating 
board failed to consider and apply the provisions of section 
3.343(a) (1968) in its rating adjudication of September 6, 
1968.  

While failure to cite section 3.343(a) in a rating board 
decision does not render the decision void ab initio, the 
failure to consider applicable VA law and regulations is 
fatal.  Ternus v. Brown,  6 Vet. App. 370, 377 (1994);  Olson 
v. Brown,  5 Vet. App. 430, 435 (1993).  The Board finds that 
the RO failed to consider or to apply the provisions of  
38 C.F.R. § 3.343(a) (1968) in effect at the time of the 
rating decision of September 6, 1968, proposing reduction of 
the veteran's total (100%) rating evaluation to a 70 percent 
evaluation.  Had it done so, it would have immediately become 
obvious that the provisions of section 3.343(a) barred the 
proposal to reduce the total disability rating and the actual 
reduction accomplished effective December 1, 1968, under the 
circumstances that then obtained, i.e., the veteran's 
unemployment, his continued maintenance on antipsychotic 
medication, his ongoing regular psychiatric treatment, his 
ongoing residence with his parents, and the continued 
findings of incompetence.  The Board further finds, based on 
all the evidence of record, that the failure to consider and 
apply section 3.343(a) at the time of the rating adjudication 
of September 6, 1968, renders that decision void ab initio.  
See  38 U.S.C.A. § 7261(a)(3)(A);  Kitchens v. Brown, 7 Vet. 
App. 320, 325 (1995);  Brown v. Brown, 5 Vet. App. 413 
(1993);  Horowitz v. Brown,  5 Vet. App. 217 (1993).  

The Board further finds that, based on the record, the 
statutory, regulatory and manual provisions that existed at 
the time of the September 6, 1968, rating decision, were 
incorrectly applied; that the error is undebatable and of the 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and that the 
error resulted in  prejudice to the veteran by denying 
payment of VA disability compensation benefits to which his 
Conservator, for the benefit of the veteran, was otherwise 
entitled under a 100 percent schedular evaluation on and 
after December 1, 1968.  Accordingly, the rating decision of 
September 6, 1968, is reversed and the prior total disability 
rating is restored as of the date of reduction.  See  38 
C.F.R. § 3.105(a)(1968), (formerly VAR 1105A), § 3.343(a) 
(1968) (formerly VAR 1343);  M21-1, Chapter 52, subparagraph 
52.12, (July 9, 1964);  Ternus v. Brown, 6 Vet. App. 370, 376 
(1994);  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc).  As the record in this case does not establish 
that the provisions of 38 C.F.R. § 3.343(a) have been 
complied with at any time subsequent to the reversed rating 
decision of September 6, 1968, the veteran is entitled to 
continuation of the schedular total rating through July 14, 
1993, the date of the award of total (100%) schedular 
evaluation for his service-connected psychiatric disability.


IV.  Failure to Notify the Veteran, or His Parents, Alleged 
as Beneficiaries, of the Proposed Reduction and Reduction in 
his Total Disability Rating by Rating Decision of September 
6, 1968, Alleged as Clear and Unmistakable Error  

It is further alleged that the September 6, 1968, rating 
decision was clearly and unmistakably in error and should be 
revised because neither the veteran nor his parents were 
notified of the proposed reduction in the evaluation of the 
veteran's service-connected psychiatric disability from 100 
percent to 70 percent; that neither the veteran nor his 
parents were provided notice of their right to submit 
evidence within 60 days of the date of the notification 
letter for the purpose of showing that the adverse action 
should not be taken; and that neither the veteran nor his 
parents were provided notice of their right to appeal the 
reduction in his VA disability compensation benefits within 
one year of the implementation of that action.  

The record shows that a Request for Appointment of Fiduciary, 
Custodian or Guardian (VA Form 21-592), dated in July 1965, 
cited findings of incompetency in the veteran based on 
examination of the veteran at the VA hospital, Danville, 
Illinois, in April 1965.  Thereafter, the RO Chief Attorney 
executed a Certificate of Legal Capacity to Receive and 
Disburse Benefits (VA Form 27-555) showing that The First 
National Bank & Trust Company of Mount Vernon had been 
appointed Conservator for the veteran by order of the County 
Circuit Court on August 5, 1965, and enclosed a copy of that 
order.  The veteran's disability compensation benefits were 
paid direct to that Conservator, effective May 19, 1965, and 
it was notified of the action taken by RO letter of October 
19, 1965, with attached VA Form 21-8050 and VA Form 21-6782.  
The County Circuit Court subsequently approved the 
Conservator's waiver of the veteran's retirement pay in favor 
of VA disability compensation benefits, effective May 19, 
1965.  There is no evidence that any other individual or 
organization was recognized as occupying a fiduciary or co-
fiduciary relationship to the veteran at any time prior to 
the rating decision of September 6, 1968. 

The record shows that at the time of the rating decision of 
September 6, 1968, the veteran was unmarried and without 
minor dependents; that he had resided continuously with his 
parents since VA hospital discharge in April 1966; that he 
had been declared incompetent and a Court-appointed receiver 
had been appointed for him; and that his Conservator was the 
payee of the veteran's VA compensation benefits.  All of 
those facts were a matter of record and documentation was 
then contained in the veteran's claims folder.  The record 
further shows that on VA examinations in August 1966 and 
August 1968, the veteran related that his Conservator paid 
certain monthly sums to the veteran's parents for his room 
and board, and paid certain monthly sums to the veteran for 
his personal use, from VA disability compensation benefits.  

Title 38 United States Code § 3201(a) (1964) states that, 
except as provided in section 1701(c), where any payment of 
benefits under any law administered by VA is to be made to a 
. . . person mentally incompetent, or under other legal 
disability adjudged by a court of competent jurisdiction, 
such payment shall be made to the person who is constituted 
guardian, curator, or conservator by the laws of the State of 
residence of the claimant, or is otherwise legally vested 
with the care of the claimant or his estate.  

Veterans Benefits Adjudication Manual M21-1, Chapter 12, 
paragraph 12.02, in effect on September 6, 1968, addresses 
the preparation of awards for incompetents, providing, in 
pertinent part, that "[w]hen a Chief Attorney has furnished 
a certificate relative to the legality of appointment and 
adequacy of bond of a court-appointed fiduciary, . . . the 
name and address of the fiduciary payee, legend, and the name 
of the beneficiary will be shown as they appear in the Chief 
Attorney's certification, . . ."  

The record shows that the court-appointed Conservator for the 
incompetent veteran was notified by RO letters, with 
attachments, at its address of record, of all actions taken 
in connection with the veteran's award from the effective 
date of entitlement, in compliance with the cited manual 
authority.  The record further shows that 
the RO notification letter of September 17, 1968, with 
attachments, informed the Conservator of the proposed 
reduction in the incompetent veteran's total disability 
rating, effective December 1, 1968; of the opportunity to 
submit evidence showing that such action should not be taken; 
and of the right to appeal the reduction when accomplished.  
Further, the record shows that the Conservator was again 
notified by RO letter of October 28, 1968, with attachments, 
of the implementation of the proposed reduction, of his right 
to submit new evidence, and of the right to appeal that 
reduction within one year from the date of the notification 
letter.  

Title 38 United States Code § 3012(b)(6) (1964) provides that 
"[t]he effective date of reduction or discontinuance of 
compensation, . . . by reason of . . . a change in service-
connected . . . status or change in physical condition shall 
be the last day of the month following sixty days from the 
date of notice to the payee (at his last address of record) 
of the reduction or discontinuance; . . . (emphasis added).  
The Board finds that the requisite notice to the payee, The 
First National Bank & Trust Company of Mount Vernon, was made 
in accordance with the cited statutory provision at the time 
of the rating decision of September 6, 1968, proposing to 
reduce the veteran's total rating evaluation, and by RO 
letter of October 28, 1968, when that reduction was 
implemented.  

Title 38 C.F.R. § 3.103 (1968) (VAR 1103), in effect at the 
time of the rating decision of September 6, 1968, proposing 
to reduce the veteran's total (100%) rating evaluation to 70 
percent, provides as follows:

The claimant will be notified of any 
decision authorizing the payment of 
benefit or disallowance of a claim.  
Notice will include the reason for the 
decision, the claimant's right to 
initiate an appeal by filing a notice of 
disagreement and the time limits within 
which such notice may be filed.  See 
subpart B, Part 19 of this chapter.  

The pertinent provisions of  38 C.F.R. Chapter 19, subpart B, 
§ 19.111(b) (1968), addressing incompetent claimants, 
provides that: "If the claimant is incompetent, a notice of 
disagreement and a substantive appeal may be filed by the 
legal guardian or other proper fiduciary; or, in the absence 
of one of these, by the next of kin or next friend."  

At the time of the rating decision of September 6, 1968,  
38 C.F.R. § 3.103 included no provisions regarding the giving 
of pretermination/reduction notice.  However, 38 C.F.R. 
§ 3.105(e) (1968) (VAR 1105E), implementing  38 U.S.C. 
3012(b)(6) (Public Law 87-825) provided that:

Where the reduction in evaluation of a 
service-connected disability or 
employability status is considered 
warranted and the lower evaluation would 
result in a reduction or discontinuance 
of compensation payments currently being 
made, rating action will be taken.  The 
reduction will be made effective the last 
day of the month in which a 60-day period 
from date of notice to the payee expires.  
The veteran will be notified at his 
latest address of record of the action 
taken and furnished detailed reasons 
therefor, and will be given 60 days for 
the presentation of additional evidence 
(emphasis added).  

The evidence shows that at the time of the rating decision of 
September 6, 1968, the veteran was an adjudicated incompetent 
for whom a Conservator had been appointed by a court of 
competent jurisdiction and was thus under a legal disability; 
that in light of that adjudicated incompetency, notice to the 
veteran rather than to a court-appointed Conservator or other 
fiduciary would not serve to initiate the appeal period or 
establish finality; and that the required notification of the 
proposal to reduce the total disability rating, effective 
December 1, 1968, was provided to the payee, The First 
National Bank & Trust Company of Mount Vernon, in accordance 
with the cited statutory, regulatory and manual provisions in 
effect at the time of the rating decision of September 6, 
1968.  There is no allegation or evidence that the 
notification mailed to the veteran's Conservator was not 
received, and receipt of that notice is presumed "in the 
absence of clear evidence to the contrary."  See Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994).  

The Board finds that the written notice of the proposal to 
reduce the total rating disability provided by the RO to the 
veteran's court-appointed Conservator by letter of September 
17, 1968, with attached VA Forms 21-8050 and 21-6763, 
constituted notification to the incompetent veteran through 
his court-appointed Conservator and complied with 
requirements of due process set forth in  38 U.S.C.A. 
§ 3012(b)(6) (1964); and  38 C.F.R. §§ 3.103, 3.105(e) 
(1968).  Thus, the Board finds that a valid claim of clear 
and unmistakable error is not presented based upon the RO's 
failure to directly notify the incompetent veteran of the 
proposed reduction in his total rating, of the right to 
submit evidence showing why that reduction should not be 
made, of the subsequent implementation of that proposed 
reduction, and the right to appeal that action within one 
year.  

Further, the provisions of  38 U.S.C. § 3012(b)(6) (1964); 
and  38 C.F.R. §§ 3.103, 3.105(e) (1968) include no language 
identifying the veteran's parents as individuals entitled to 
notification of the pending reduction of the veteran's total 
disability rating, or of the right to submit evidence within 
60 days showing why that reduction should not take place, or 
of the right to appeal the implementation of the proposed 
reduction.  The evidence of record at the time of the rating 
decision of September 6, 1968, contains no evidence showing 
that the veteran's parents had filed an application for VA 
benefits at any time or on any basis; that they were 
recognized as claimants, legal guardians, custodians, 
custodians-in-fact, fiduciaries, dependent parents, 
apportionees, or as beneficiaries by the RO Chief Attorney or 
Chief Registrar; or that they were in receipt of any benefits 
administered by VA.  Instead, any payment or reimbursement to 
the veteran's parents by the court-appointed Conservator was 
made pursuant to that appointment, and following issuance of 
a certificate from the Chief Attorney relative to the 
legality of appointment of the court-appointed fiduciary for 
the veteran, who was the sole named beneficiary.  

Further, as the veteran's parents were not in receipt of 
benefits administered by VA during any period, no factual 
basis existed upon which to regard them as the veteran's 
beneficiaries.  In the absence of evidence that the veteran's 
parents were recognized by VA as legal guardians, custodians, 
custodians-in-fact, dependent parents, apportionees, or 
beneficiaries of benefits administered by VA, and in the 
absence of evidence that an application for recognition as 
such was pending, no basis for notification of the proposal 
to reduce the veteran's benefits or implementation of that 
proposal is presented.  In addition, the provisions of  38 
U.S.C. 3012(b)(6) (Public Law 87-825) and  38 C.F.R. 
§ 3.105(e) (1968) refer to notification to the "payee" and 
to the "veteran", a status not held by either of the 
veteran's parents.  

Furthermore,  38 C.F.R. § 3.103 (1968) (VAR 1103), addressing 
the right to notice and appellate rights, in effect at the 
time of the rating decision of September 6, 1968, includes a 
citation of "subpart B, Part 19 of this chapter."  Title 
38 C.F.R. Chapter 19, subpart B, § 19.111, Rule 11 (1968), 
addresses the matter of who can file an appeal, and 
specifically distinguishes incompetent claimants.  The 
pertinent provisions of  38 C.F.R. Chapter 19, subpart B, 
§ 19.111(b) (1968), addressing incompetent claimants, 
provides that: "If the claimant is incompetent, a notice of 
disagreement and a substantive appeal may be filed by the 
legal guardian or other proper fiduciary; or, in the absence 
of one of these, by the next of kin or next friend."  

As the veteran was an adjudicated incompetent and had a 
court-appointed Conservator at the time of the rating 
decision of September 6, 1968, neither the veteran nor his 
parents had the requisite status to file a notice of 
disagreement or substantive appeal under the above-cited 
provisions.  Thus, the Board finds that a valid claim of 
clear and unmistakable error in failing to notify the parents 
of the veteran of the proposed reduction in his total rating 
and the subsequent implementation of that proposed reduction 
has not been presented.  


ORDER

A valid claim of clear and unmistakable error in the rating 
decision of September 6, 1968, based upon reliance of the 
rating agency upon the report of VA psychiatric examination 
of August 7, 1968, not having been presented, that claim is 
denied.

A valid claim of clear and unmistakable error in the rating 
decision of September 6, 1968, based upon the rating agency's 
failure to notify the incompetent veteran, or his parents, 
alleged as beneficiaries, of the proposed reduction and 
reduction in his total disability rating, not having been 
presented, that claim is denied.  

The rating decision of September 6, 1968, was clearly and 
unmistakably in error in failing to consider and apply the 
provisions of  38 C.F.R. § 3.343 (VAR 1343) (1968), and is 
reversed.

Entitlement to restoration of the veteran's total disability 
rating during the period from December 1, 1968, to July 14, 
1993, is granted.




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 


